Citation Nr: 0002713	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for the purpose of receiving VA outpatient treatment.

2.  Entitlement to an increased rating for service-connected 
residuals of a nasal fracture, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a previously denied claim for service connection for a dental 
condition.  The RO also increased the rating, from 0 percent 
to 10 percent, for service-connected residuals of a nasal 
fracture.  The veteran appealed for an increased rating for 
residuals of a nasal fracture, and the file shows he is 
seeking service connection for residuals of dental trauma for 
the purpose of receiving VA outpatient dental treatment.  A 
personal hearing was held before an RO hearing officer in 
November 1997.  In an unsigned December 1997 decision, the RO 
hearing officer determined that teeth numbers 8 and 9 were 
injured by trauma during service.  Yet a rating decision was 
never done to actually establish service connection for 
residuals of dental trauma to these teeth, and, in fact, 
subsequent RO decisions in December 1998 and August 1999 
specifically denied service connection for residuals of 
dental trauma.  A Board hearing was requested and scheduled, 
but the veteran withdrew his hearing request by a statement 
dated in December 1999.

The Board notes that the RO previously denied service 
connection for residuals of dental trauma in a September 1995 
decision.  A review of the file does not indicate that the 
veteran received notice of this decision.  Accordingly, the 
Board concludes that this issue should be characterized as 
entitlement to service connection for residuals of dental 
trauma.  Moreover, although it appears that the RO hearing 
officer intended to grant service connection for residuals of 
dental trauma to teeth 8 and 9, such decision was never 
carried out, and subsequent RO decisions denied the claim for 
residuals of dental trauma.  Hence the Board will address 
this issue.

During the course of the appeal, in an August 1999 decision, 
the RO denied service connection for rhinitis and chronic 
fatigue syndrome.  The veteran did not appeal these 
determinations, and thus the issues are not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 1991).


FINDINGS OF FACT

1.  During service the veteran sustained dental trauma to 
teeth number 8 and 9, fracturing the teeth, and as a result 
the teeth had to be extracted during service.

2.  The veteran's current residuals of a nasal fracture are 
manifested by no blockage on the left, and a 50 percent 
obstruction on the right.


CONCLUSIONS OF LAW

1.  Residuals of dental trauma to teeth 8 and 9 were incurred 
in service, for purposes of eligibility for Class II(a) VA 
dental treatment for residuals of trauma to these teeth, but 
not for VA compensation purposes.  38 U.S.C.A. §§ 1131, 1712 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1976 to November 1980.  A review of his service 
medical records shows that his teeth were not examined on 
medical examination performed in November 1976 on entrance 
into military service.  Medical records dated in December 
1977 show that he was treated for a nasal fracture.   A May 
1978 treatment note shows that he underwent a 
septorhinoplasty.

Service dental records show that teeth 18 and 20 were 
extracted in December 1976; there was no indication of 
trauma.  In December 1977, the veteran was treated after 
incurring facial trauma and a nasal fracture the preceding 
night.  The examiner noted that the crowns of teeth 8 and 9 
were fractured, and the filling of tooth 7 was fractured.  
Teeth 8 and 9 were extracted, and replaced with prosthetics.  
Subsequent service dental records note extensive treatment 
for dental disease such as cavities, but make no mention of 
dental trauma.  A January 1978 dental examination noted that 
teeth 3, 8, 9, 16, 18, 20, and 32 were missing.  On medical 
examination performed for discharge purposes in October 1980, 
teeth 3, 8, 9, 16, 18, 20, and 32 were listed as missing, and 
teeth 8 and 9 were replaced by dentures.

A VA hospital discharge summary shows that the veteran was 
hospitalized in April 1994 for multiple substance abuse.  On 
admission, the veteran complained of missing teeth with 
generalized dental pain.  On examination of the nares, there 
was bilateral clear drainage.  On examination of the mouth, 
there was poor oral hygiene, multiple chipped teeth, missing 
teeth, and cavities.  On discharge, the Axis III diagnoses 
were intravenous drug abuse, periodontal disease, and chronic 
low back pain.

There are no subsequent post-service medical records relating 
to a dental condition.

In April 1994, the veteran submitted a claim for service 
connection for "nose and mouth."  He asserted that he was 
treated in the summer of 1977 for "back, nose, teeth knocked 
out, upper gums and roof of mouth."

At a May 1994 VA examination, there were no complaints 
relating to the veteran's teeth; the examiner indicated that 
his mouth was normal.  At an ear, nose, and throat (ENT) 
examination, the veteran reported a history of nasal trauma 
in about 1978, status post surgical repair, and complained of 
nasal obstruction.  He said his symptoms were worse in the 
summer, and denied pain, pressure, discharge, and post-nasal 
drip.  On examination of the nose, there was a flat dorsum, 
with a slight depression on the right dorsum with left 
deviation and slight bilateral septal widening posteriorly 
without significant nasal obstruction.  The diagnosis was 
subjective nasal obstruction without significant anatomical 
obstruction, and a possible allergic component versus 
cigarette smoking.

In a September 1994 decision, the RO established service 
connection for residuals of a nasal fracture, with a 
noncompensable rating.  The RO characterized the nasal 
disability as a history of nasal trauma with a history of 
obstruction.

A VA hospital discharge summary shows that the veteran was 
hospitalized from October 1994 to November 1994 for treatment 
of cocaine and heroin dependence.  Such records are negative 
for treatment of residuals of dental trauma.  On admission, 
the veteran reported that he incurred a broken nose in 1979, 
during service, and had breathing problems ever since.  The 
Axis III discharge diagnoses were fractured nasal bones and 
chronic back pain.

In November 1994, the veteran submitted a claim for service 
connection for his front teeth, and reported that he had an 
accident in 1977, during service.

VA medical records dated from January 1995 to February 1995 
show that the veteran was diagnosed with a septal deviation 
and nasal obstruction.  On examination in January 1995, a 
nasal septum was deviated to the left.  The examiner noted 
that the veteran was a mouth breather.  A septoplasty was 
performed in early January 1995 (the veteran was hospitalized 
for 23 hours for the surgery, and the RO subsequently granted 
a temporary total convalescent rating based on the surgery).  
Follow-up examinations in January 1995 note acceptable post-
operative healing, with some crusting.  A February 1995 
follow-up note indicates that the veteran complained of nasal 
obstruction.  On examination, there was a well healed septum 
without perforation.  There was some crusting on the left 
side, which was removed, providing immediate relief of 
obstruction symptoms.  Medication was prescribed to treat 
crusting. 

By a letter to the veteran dated in February 1995, the RO 
informed him that his claim was denied as he failed to report 
for a scheduled VA examination.

A report of contact dated in February 1995 indicates that the 
veteran stated that he did not receive notice of his 
scheduled VA examination, and requested that another 
examination be scheduled.

By a statement dated in March 1995, the veteran asserted that 
during service, in the summer of 1977, he injured his face, 
incurring a broken nose and having one of his teeth knocked 
out.  (He did not specify which tooth.)

By a letter dated in March 1995, a representative from a VA 
Medical Center (VAMC) noted that the veteran failed to report 
for a VA examination.

A May 1995 VA outpatient treatment record shows that the 
veteran complained of nasal obstruction, mostly on the left.  
On examination, there was a small septal spur on the right 
which impinged on the medial meatus anteriorly.  On the left, 
there was nasal valve narrowing.  The diagnostic impression 
was persistent nasal obstruction.  Nasal surgery was 
recommended.

In a September 1995 decision, the RO denied service 
connection for residuals of dental trauma for the purpose of 
receiving VA outpatient treatment; it does not appear that 
the veteran was notified of this decision.

In March 1997, the veteran submitted a claim for an increased 
rating for residuals of a nasal fracture, and a claim for 
service connection for residuals of dental trauma for the 
purpose of receiving VA outpatient treatment.  He asserted 
that his nasal condition had worsened in the past two years, 
and said that he had undergone an operation for this 
condition and another operation was recommended.  He 
complained of discomfort and breathing problems.  With 
respect to his teeth, he asserted that during service, he 
incurred a dental condition in the same incident in which he 
fractured his nose.  He said he received only VA treatment 
for this condition.

At a May 1997 VA examination, the veteran complained of 
difficulty breathing with his nose, worse on the left, since 
a nasal fracture in 1979.  He said he continued to have nasal 
obstruction, mostly on the left side, since a septoplasty in 
1995.  He stated that he was treated with Vancenase and nasal 
saline spray, which were not helpful.  He complained of 
chronic mouth breathing due to an inability to breath through 
his nose.  On examination, the external nose was straight, 
with no bony fragments or crepitus to palpation.  The nasal 
vestibule was clear.  On examination of the right and left 
nasal cavities, the septum was mid-line.  The floor of the 
nose, the inferior meati, the inferior turbinates, the middle 
meati, the middle turbinates, the sphenoethmoid recesses, the 
olfactory area, and the superior turbinates were all clear.  
The nasal valve was collapsed on the left side, and the 
caudal maneuver improved breathing.  There was some crusting 
in the left nasal cavity.  The diagnosis was persistent nasal 
obstruction, status post nasal fracture, despite septoplasty 
in 1995.  The examiner noted that there was a collapsed left 
nasal valve, and opined that it was likely that the veteran 
would require a rhinoplasty to correct his nasal obstruction.

In a June 1997 decision, the RO granted an increased 10 
percent rating for service-connected residuals of a nasal 
fracture.  The RO characterized the disability as persistent 
nasal obstruction, status post nasal fracture.  The veteran 
appealed for an increased rating.

By a statement dated in September 1997, the veteran asserted 
that his two front teeth were knocked out in an accident 
during service.  He stated that he was hesitant to have 
additional surgery on his nose, and that his condition 
continued to worsen.

At a November 1997 RO hearing, the veteran reiterated many of 
his assertions.  He testified that during service, he was 
grabbed by another person and dropped on the floor, resulting 
in broken teeth and a broken nose.  He said that the broken 
teeth were extracted during service.  He complained of 
dryness in his nose which woke him up each night, and stated 
that he was afraid to have additional nasal surgery.  He said 
he could breathe very little through his nose, and that he 
had crusting in his nose.  He stated that doctors told him 
the crusting was due to his crooked nose.

By a statement dated in March 1999, the veteran asserted that 
ever since his in-service nasal fracture, he had a runny nose 
and frequent nosebleeds due to picking at nasal 
encrustations.  He complained of difficult breathing, and 
said he had sleep impairment as a result of his breathing 
difficulties.

At an April 1999 VA examination, the veteran said his right 
nostril was chronically blocked and bled intermittently.  The 
examiner noted that the veteran's speech was distinctly 
nasal.  On examination of the nose, there was tenderness to 
palpation, particularly on the right side.  There was no 
blockage on the left.  On the right side, there was an 
enlarged, slightly boggy, and reddened turbinate which caused 
a 50 percent obstruction.  An X-ray study of the nasal bones 
was unremarkable.  The diagnosis was status post nasal 
fracture with residuals as noted.

By a statement dated in January 2000, the veteran's fiancée 
essentially reiterated his assertions regarding current nasal 
symptoms, and said he had difficulty breathing.






II.  Analysis

A.	Service Connection for Residuals of Dental Trauma 

The veteran's claim for service connection for residuals of 
dental trauma is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.381(a) (1999).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner-of-war.  38 C.F.R. § 3.381(b) (1999).  [The 
foregoing regulatory provisions were previously found in 
38 C.F.R. §§ 3.381, 4.149 (1998).] 

The veteran seeks VA outpatient dental treatment on the basis 
of his claim that he has a dental condition as the result of 
trauma during service.  If a dental condition is due to a 
combat wound or other service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is filed 
(Class II(a) eligibility).  38 U.S.C.A. § 1712(a)(1)(C); 38 
C.F.R. § 17.161(c).  (There are other categories of 
entitlement to VA outpatient dental treatment; none is 
claimed by the veteran or suggested by the facts of this 
case.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.)

The veteran alleges that during service in 1977, two front 
teeth were broken by trauma and subsequently extracted.  The 
service medical and dental records clearly show that the 
veteran incurred facial trauma in December 1977, including 
fractures of teeth 8 and 9, which were then extracted.  The 
filling of tooth 7 was also damaged at that time, although 
there was no permanent damage to the tooth itself.  The 
October 1980 separation medical examination notes that teeth 
8 and 9 were replaced by dentures.

Service medical and dental records are negative for evidence 
of trauma to any other teeth, and no other residuals of 
dental trauma were noted at the 1980 separation medical 
examination.  Besides the missing upper front teeth numbers 8 
and 9, the separation examination noted 5 other missing 
teeth, and such teeth were all located in the sides and back 
of the mouth.  The service medical records do not attribute 
the other missing teeth or another dental condition to 
service trauma.

As the veteran has residuals of service trauma to teeth 
numbers 8 and 9, and as service connection for a dental 
condition due to trauma is a basis for eligibility for 
perpetual VA outpatient treatment, service connection is 
warranted for residuals of this dental trauma to teeth 
numbers 8 and 9.  The veteran is thus eligible for perpetual 
Class II(a) VA outpatient dental treatment for residuals of 
trauma to teeth numbers 8 and 9.  38 U.S.C.A. § 
1712(a)(1)(C); 38 C.F.R. § 17.161(c).  Service connection is 
not in order for residuals of dental trauma to any other 
tooth.

Assuming the veteran is now claiming compensation for teeth 
number 8 and 9 which were broken in service, the Board notes 
that such is prohibited as these are replaceable missing 
teeth and 38 C.F.R. § 3.381 precludes service-connection for 
compensation purposes for such a condition.

B.	Increased Rating for Residuals of a Nasal Fracture 

The veteran's claim for an increase in a 10 percent rating 
for his service-connected residuals of a nasal fracture is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Currently, the veteran's service-connected residuals of a 
nasal fracture are rated under the criteria pertaining to 
traumatic deviation of nasal septum, which provide that a 
maximum schedular rating of 10 percent is assigned when there 
is 50-percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.

At a May 1997 VA examination, on examination of the right and 
left nasal cavities, the septum was mid-line.  The floor of 
the nose, the inferior meati, the inferior turbinates, the 
middle meati, the middle turbinates, the sphenoethmoid 
recesses, the olfactory area, and the superior turbinates 
were all clear.  The nasal valve was collapsed on the left 
side.  There was some crusting in the left nasal cavity.  The 
diagnosis was persistent nasal obstruction, status post nasal 
fracture.  At the most recent VA examination in April 1999, 
demonstrated that there was tenderness to palpation, 
particularly on the right side.  There was no blockage on the 
left.  On the right side, there was an enlarged, slightly 
boggy, and reddened turbinate which caused a 50 percent 
obstruction.  An X-ray study of the nasal bones was 
unremarkable.

An increased rating is not in order under Code 6502, as the 
veteran is currently in receipt of the maximum 10 percent 
rating.  The veteran is not service-connected for any other 
nasal disorders, and thus other criteria are inapplicable.  
Hence, an increased schedular rating is not warranted.

Although the Board, in the first instance, may not assign an 
extra-schedular rating, it is noted that this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Other than hospitalization for 23 hours for a 
septoplasty in January 1995, there have been no recent 
hospitalizations for this condition, and there is no evidence 
of marked interference with employment in recent years due 
solely to the residuals of a nasal fracture, beyond the 
industrial impairment acknowledged by the schedular rating.

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of dental trauma to teeth 
number 8 and 9 (for VA treatment purposes but not for VA 
compensation purposes) is granted.

An increased rating for residuals of a nasal fracture is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

